                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

REGINA CASTRO,

       Plaintiff,
                                                      Case No. 18-13857
v.                                                    Honorable Laurie J. Michelson

ATANER CORP.,

       Defendant.


                        ORDER DISMISSING PLAINTIFF’S CASE


       This is an action under the Americans with Disabilities Act in which Regina Castro

alleges that Ataner Corp. refused to provide her with a disability accommodation as part of her

job as a FedEx delivery driver. Castro has failed to comply with four court orders and has not

taken any action on her case since her attorney withdrew in September 2019. So the Court will

dismiss Castro’s case for failure to prosecute and failure to comply with court orders.

                                                 I.

       On September 5, 2019, Castro’s lawyer filed a motion to withdraw. (ECF No. 14.) The

Court ordered Castro to attend the hearing. (ECF No. 16.) She failed to do so. On September 24,

2019, the Court entered an order granting counsel’s motion to withdraw. (ECF No. 18.) The

Court further ordered Castro to either retain successor counsel or to advise the Court, within 45

days, that she wished to proceed pro. No lawyer has filed an appearance and the Court did not

receive any communication from Castro. On December 3, 2019, Castro also failed to call in to a

scheduled telephone conference. On December 4, 2019, the Court ordered Castro to show cause

by December 13, 2019 why her case should not be dismissed. (ECF No. 21.) Castro did not

answer the show cause order.
                                                  II.

       As the Court explained in its show cause order, a court is permitted to order sanctions,

including dismissing the action, when a party fails to appear at a scheduling conference. See Fed.

R. Civ. P. 16(f) (“If a party or its attorney fails to appear at a scheduling or other pretrial

conference . . . the court may issue any just orders, including those authorized by Rule

37(b)(2)(A)(ii)-(vii).”) The Court may also dismiss an action for failure to comply with a court

order or failure to prosecute. See Fed. R. Civ. P. 41(b); E.D. Mich. L.R. 41.2. Failure to

prosecute is defined by Local Rule 41.2 as when “the parties have taken no action for a

reasonable time.”

       Although dismissal is a harsh sanction, it is an option available to the Court “as a tool to

effect management of its docket and avoidance of unnecessary burdens on the tax-supported

courts and opposing parties.” Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 363 (6th Cir. 1999)

(internal citations omitted). Knoll outlines four factors a court should consider before dismissing

a case under Rule 41(b) for failure to prosecute:

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal
       was ordered.

Id. Here, the first three factors weigh in favor of dismissal.

       First, Castro’s failure to respond to the Court’s orders or to prosecute her case appears to

be her own fault. She did not retain successor counsel and so has been representing herself. Each

of the Court’s orders have been served on Castro at her home address and none have been

returned as undeliverable. The Court’s order on the motion to withdraw as plaintiff's counsel

(ECF No. 18) was also emailed to Castro. During the hearing on his motion to withdraw,



                                                    2
Castro’s former counsel, Eric Stempien, indicated that there had been a breakdown in his

communication with Castro and she had requested her file from him via email, but had not

responded to any of his other attempts to communicate with her. Despite all indications that

Castro has received the Court’s orders, she has failed to comply with the Court’s four most

recent orders or to communicate with the Court at all.

       Second, the Defendant has been prejudiced by Castro’s conduct. Castro filed this case

over one year ago, but has yet to even begin discovery. After the withdrawal of Stempien, there

has been no indication that Castro intends to proceed with this case. Keeping this case open with

no prospect of advancing it would be prejudicial to the Defendant.

       Third, the Court issued an order to show cause on December 4, 2019 (ECF No. 21) that

explicitly warned Castro that failure to respond would result in dismissal. Castro did not respond

to the show cause order or otherwise contact the Court.

       Fourth, although the Court has not first imposed less drastic sanctions, the Court has

considered all possible sanctions and determined that dismissal is the most appropriate remedy.

The Sixth Circuit has “never held that a district court is without power to dismiss a complaint, as

the first and only sanction . . . and is loathe to require the district court to incant a litany of the

available lesser sanctions.” Dudley El v. Michigan Dep’t of Corr., No. 17-2288, 2018 WL

5310761, at *3 (6th Cir. May 23, 2018) (quoting Schafer v. City of Defiance Police Dep’t, 529

F.3d 731, 737 (6th Cir. 2008) (internal quotations omitted). Castro has failed to respond to any

court order or take any action to pursue her case. And Castro’s attorney has withdrawn from the

case, leaving the Court with no alternative means of communicating with Castro.




                                                  3
       The Court concludes that Castro has no intention to continue to prosecute this case. The

interests of the Defendant and the proper functioning of the court system will be best served by

dismissal of this case.

                                              III.

       In light of the factors articulated above, pursuant to Rule 41(b) and 16(f), the Court

dismisses Castro’s case with prejudice.

       SO ORDERED.

Dated: December 20, 2019


                                     s/Laurie J. Michelson
                                     LAURIE J. MICHELSON
                                     UNITED STATES DISTRICT JUDGE




                                     CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the

attorneys and/or parties of record by electronic means or U.S. Mail on December 20, 2019.


                                            s/Erica Karhoff
                                            Case Manager to
                                            Honorable Laurie J. Michelson




                                               4
